Citation Nr: 1011632	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09- 00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than December 3, 
2003, for the grant of service connection for generalized 
anxiety disorder due to clear and unmistakable error (CUE) in 
a February 1972 rating decision. 


REPRESENTATION

Appellant represented by:	James Regan Forgette


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
effective date earlier than December 3, 2003, for service 
connection for generalized anxiety disorder due to CUE.

The Veteran appeared at a hearing at the RO before a Decision 
Review Officer in September 2009.  A transcript of the 
hearing testimony is associated with the claims file.  The 
Veteran also requested a Travel Board hearing before a Board 
member.  In a September 2009 letter, the Veteran cancelled 
the hearing and withdrew his request for a Board hearing.  
See 38 C.F.R. § 20.702 (2009). 


FINDINGS OF FACT

1.  The February 1972 rating decision that denied service 
connection for a nervous condition did not contain an 
undebatable error that was outcome determinative.

2.  In February 1972, July 1989 and July 1990 rating 
decisions, service connection was denied for a psychiatric 
condition.  The Veteran was notified of his appellate rights 
in August 1990, but he did not appeal and the decision became 
final.

3.  A request to reopen the claim of service connection for 
generalized anxiety disorder was received in December 2003; 
and there is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for 
generalized anxiety disorder prior to this date.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 3, 
2003, for the grant of service connection for generalized 
anxiety disorder have not been met.  U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue in this appeal 
arises from the Veteran's disagreement with the effective 
date established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
As the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA concerning the Veteran's CUE claim.
 
Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The Veteran has made an allegation of CUE in the March 
February 1972 rating decision which, in pertinent part, 
denied service connection for a nervous condition, on the 
basis that this was a constitutional or developmental 
abnormality, and not a disability under the law.

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2009).  In this case, the Veteran 
did not initiate an appeal within one year of the 
notification of the February 1972 rating decision.  
Therefore, that decision became final and will be accepted as 
correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never meet the high threshold of 
CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 
(Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 3.105(a). 

The Veteran argues that he is entitled to an earlier 
effective date for service connection for generalized anxiety 
disorder.  Specifically, the Veteran argues that there is 
clear and unmistakable error in the February 1972 rating 
decision that denied service connection for a nervous 
condition as the denial was based on an in-service diagnosis 
of "immature personality" which was a constitutional or 
developmental abnormality that was not a disability under 
law.  The Veteran contends that this was an incorrect 
diagnosis and submitted the August 2008 opinion of a VA 
psychiatrist who indicated that the description of "immature 
personality disorder" was not an accurate description of the 
Veteran's mental health condition.

Under the laws and regulations in effect at the time of the 
February 1972 rating decision, service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310 
(currently 38 U.S.C.A. § 1110).  Governing regulations also 
provided that constitutional or developmental disorders were 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c).

The Board finds that, based on the evidence then of record 
and the law then in effect, the February 1972 rating decision 
that denied service connection for a nervous condition was 
not the product of CUE.  38 C.F.R. § 3.105(a).

In this regard, there is clear medical opinion in the 
Veteran's service treatment records that his diagnosis of 
immature personality was a constitutional or developmental 
abnormality.  The Board notes that the February 1972 rating 
decision indicated that service treatment records in 
September 1967 provided a diagnosis of immature personality.  
Additionally, an October 1967 Medical Board determination 
found that the Veteran's entire nervous condition was 
properly diagnosed as immature personality.  As such, it is 
apparent that the finding that the Veteran's nervous 
condition was a constitutional or developmental abnormality 
was based on the medical opinion of VA physicians.

Thus, in light of the medical evidence that the Veteran's 
immature personality condition was a constitutional or 
developmental abnormality, it was not error for the RO to 
deny service connection, as such abnormality is not a 
disability subject to service connection. 

Under these circumstances, the Board finds that Veteran has 
simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions applicable at that time, 
and that, but for the alleged error, the outcome of the 
decision would have been different.  The Board recognizes the 
August 2008 opinion of a VA psychiatrist who indicated that 
the description of "immature personality disorder" was not 
an accurate description of the Veteran's mental health 
condition.  However, this opinion was not before the RO in 
February 1972.  Accordingly the Board concludes that the 
February 1972 rating decision that denied service connection 
for a nervous condition, was not clearly and unmistakably 
erroneous. 

The Board also notes that in July 1989 and July 1990 rating 
decisions, the RO denied the Veteran's original claim for a 
psychiatric disability based in part on the finding that the 
Veteran's in-service psychiatric treatment was for an 
adjustment disorder that, by definition, an acute and 
transitory condition.  In August 1990, the Veteran was sent a 
letter notifying him of this decision and indicating that the 
psychiatric condition was not considered a disability for VA 
compensation purposes and that there was no relationship to 
any in-service psychiatric treatment and the Veteran's 
current psychiatric disability.

The Veteran subsequently did not present a Notice of 
Disagreement to the RO or otherwise express his interest in 
appealing the decision within one year. 

The Veteran then is next shown to have petitioned to reopen 
the claim seeking service connection for a psychiatric 
disability in December 2003.  In a November 2004 rating 
decision, the RO denied the Veteran's claim for a psychiatric 
disability based on the fact that the evidence submitted was 
not new and material.  The Veteran filed a Notice of 
Disagreement in November 2004. 

In an October 2005 rating decision, the RO granted service 
connection for generalized anxiety disorder, effective on 
December 13, 2003, or the date of receipt of the reopened 
claim.  Based on 38 U.S.C.A. § 5110(a), the RO assigned the 
earliest effective date for the grant of service connection 
permitted under the law.  38 C.F.R. § 3.400(b). 

The Board notes that the record reflects that the Veteran did 
not file and pursue claims with regard to his psychiatric 
disability or any other disabilities between July 1990 and 
December 2003.

Because no appeal of the July 1990 decision was initiated, 
that denial became final in July 1991.  Under the applicable 
statutes and regulations, the effective date of service 
connection is therefore correctly assigned as December 3, 
2003, the date of receipt of the reopened claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The Board has also determined that the record does not 
contain evidence of an unadjudicated formal or informal claim 
for entitlement to service connection for a psychiatric 
disability, prior to December 3, 2003.  An effective date 
prior to the date of the reopened claim (December 3, 2003) is 
not warranted.  38 C.F.R. § 3.400.

The appeal for earlier effective dates for the award of 
entitlement to service connection for generalized anxiety 
disorder, must be denied. 


ORDER

An effective date earlier than December 3, 2003 for the grant 
of service connection for generalized anxiety disorder due to 
CUE in a February 1972 rating decision, is denied.


___________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


